DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranzulla et al. (USPub 2019/0351862) in view of Nam (USPub 2014/0097602).
	With respect to claim 1, Aranzulla et al. disclose an airbag for a passenger seat adapted to be folded and stored in a storage (22) which is disposed in an instrument panel (20) in front of a passenger seat of a vehicle, the airbag comprising: a passenger-side wall (34 and 44) that is disposed in a rear portion of the airbag as deployed for arresting a passenger (Fig 1); a vehicle-side wall (28) that extends from an outer circumferential edge of the passenger-side wall towards a front end portion of the airbag as deployed in a narrowing fashion (Fig 1), the vehicle-side wall being configured to be mounted on the storage by a front end portion thereof (Fig 1); and a recessed area (area pulled in by tether 38 by monitor 36) that is formed in the vehicle-side wall for circumventing an adjoining object disposed in the vehicle when deployed [0051], but Aranzulla et al. do not disclose wherein the recessed area is composed of a tuck that is formed in a base member of the vehicle-side wall; and wherein the tuck is formed by jointing one or more pair of tuck jointing portions that are distant from one another in the base member as laid flat.  Nam, disclose a recess (73) that is formed by tucking in a vehicle side wall and joining then by a sew line (71) that are distant from one another if the airbag is laid flat.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to substitute the recess formed using tethers in invention of Aranzulla et al. with a recess formed using a tuck in the invention of Nam, since one having ordinary skill in the art would have expected the substitution to provide nothing more than predictable results, namely, that tucking or tethers would pull 
	With respect to claim 2, wherein the tuck is formed at a position distant from an outer circumferential edge of the base member of the vehicle-side wall (Fig 1 of Aranzulla et al.)
	With respect to claim 3, wherein a seam allowance of the tuck is disposed inside the airbag (Fig 7a of Nam).
	With respect to claim 4, wherein the recessed area is disposed in a part of the vehicle-side wall to be deployed towards a center of width of the vehicle so as to circumvent an adjoining object disposed in a central area in a left and right direction of the instrument panel (Fig 1 of Aranzulla et al.).
	With respect to claim 5, the passenger-side wall includes an outboard-side area that is deployable towards a side of the vehicle with respect to a center line which runs through a center of the storage in a front and rear direction, and an inboard-side area that is deployable towards the center of the vehicle width with respect to the center line and at a rear of the recessed area; and the inboard-side area is greater in area than the outboard-side area (Fig 1 of Aranzulla et al.).
	With respect to claim 7, wherein: the passenger-side wall as deployed includes a passenger protection region (right 3 beads 34 in Figure 1) for arresting the passenger sitting in the passenger seat and a center protection region (left-most bead 34 formed by panels 42 and 44 in Fig 1) for arresting a center passenger sitting in a center seat which is disposed between the passenger seat and a driver's seat; and the airbag as inflated further includes: a main inflated portion that has the passenger protection region at a rear end thereof; a protruding inflated portion that has the center protection region at a rear end thereof and is disposed at the rear of the recessed area (Fig 1); and a bag-edge tether (left-most tether 30 in Fig 1) that connects a side edge of the passenger-side wall on the part of the center protection region and a front end portion of the airbag in order to prevent the airbag from oscillating in a vehicle-width direction at airbag deployment.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4/9/2021